Case 4:20-cv-05640-YGR Document 808-4 Filed 08/20/21 Page 1 of 6




                  Exhibit C
        Case 4:20-cv-05640-YGR Document 808-4 Filed 08/20/21 Page 2 of 6




                                            +1-212-474-1084

                                         gbornstein@cravath.com


                                                                                         June 16, 2021

            Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)

Dear Counsel:

                I write regarding Apple’s letter dated May 31, 2021, as well as other
correspondence sent by Apple on June 3, 2021, concerning the Coordination Order (see
2021.06.03 Email from E. Lazarus to B. Harrington; 2021.06.03 Email from E. Lazarus to
J. Greenfield; 2021.06.03 Letter from D. Swanson to G. Bornstein). Apple’s correspondence
(1) purports to instruct the Class Plaintiffs not “to share their sealed class certification materials
with Epic” or to send Epic any “new materials”, and (2) asserts that “there is no reason or basis
for Epic to receive new productions, including productions of confidential information
responsive to discovery requests in the ongoing Class Actions.” Apple’s objections lack any
proper basis and appear calculated to prejudice Epic during the pendency of the related cases.
Apple must promptly withdraw its objections and reaffirm it will continue producing discovery
to Epic pursuant to the terms of the Coordination Order.

                                   I. Filings in the Class Actions

                Apple has no basis to prevent Epic from receiving the class certification filings.
Although the Court will render its judgment in Epic v. Apple on the basis of the trial record
developed in that case and the parties’ arguments, the Court has indicated that it also would
consider the arguments made by the Class Plaintiffs, and in particular by the Developer
Plaintiffs, while reaching a decision. (Trial Tr. 4084:4-12 (“Apple’s not just being sued by
Mr. Sweeney and his company, they are being sued by an entire class of developers. . . . One of
the reasons why I ordered that class cert to be filed [in the Developer action] was so that I could
see what they were saying, all of the developers beyond Mr. Sweeney who are in that class.”).)
Apple’s objection improperly seeks to deny Epic access to information that the Court said it may
consider in connection with judgment in the Epic v. Apple case.

              Epic also needs access to the class certification materials in order to assess
whether to seek correction or clarification of assertions by the parties in the related cases. The
       Case 4:20-cv-05640-YGR Document 808-4 Filed 08/20/21 Page 3 of 6

                                                                                                      2


class certification filings necessarily will make arguments about and characterize the evidence in
the Epic v. Apple trial record; indeed, Epic understands that Class Plaintiffs already have made
arguments specifically about Epic itself, but even now Epic is unable to fully understand (or, to
the extent necessary, evaluate the need to seek to correct) those assertions because Apple
unilaterally instructed the Class Plaintiffs not to share their filings with Epic.

                Further, the parties have submitted and will submit expert disclosures in support
of their class certification materials, and, as further explained below, Epic remains entitled to
expert materials served by the parties in the related cases under the Coordination Order, which
has not been terminated by the Court.

                On the other hand, Apple has no legitimate interest in denying Epic the parties’
filings. Class Plaintiffs apparently made their filings under seal because they contain
information designated as confidential by Apple, Epic, and others. Otherwise, such materials
would of course be publicly available. But Epic’s counsel already possesses the confidential
information previously produced by Apple and other parties in the related cases, and of course
Epic already possesses its own confidential information. There is therefore no basis to withhold
these class certification filings from Epic.

                               II. Discovery in the Class Actions

                Apple has asserted that the conclusion of trial in Epic v. Apple renders it “no
longer appropriate to coordinate discovery efforts with Epic pursuant to the [Coordination
Order]”, and that “there is no longer any reason or basis for Epic to receive new productions”.
(2021.05.31 E. Dettmer Letter re Discovery Coordination; 2021.06.03 Email from E. Lazarus to
J. Greenfield.) Apple’s position is contrary to the Coordination Order and not otherwise
justified.

                Pursuant to the parties’ practice and the Coordination Order, “[f]uture discovery
requests, future responses to discovery requests, and future discovery produced in response to
such requests by parties and non-parties in any of the Related App Store Actions shall be served
on counsel for all parties in the Related App Store Actions”, and “all disclosures made pursuant
to Fed. R. Civ. P. 26(f) (i.e., initial disclosures and expert disclosures) shall also be served on
counsel for all parties in the Related App Store Actions.” (Coordination Order, Case No. 4:19-
cv-03074-YGR-TSH, ECF No. 80, at ¶¶ 2, 6.) The Coordination Order does not provide for
termination of any of its obligations following the conclusion of trial in any of the Related App
Store Actions. Epic understands that the Coordination Order was heavily negotiated. If Apple
wanted it to terminate after trial, Apple should have bargained for such a provision. But absent
such a provision, Apple and the Class Plaintiffs have a continuing obligation to abide by its
terms.

                Moreover, contrary to Apple’s assertions, the conclusion of trial does not
terminate Epic’s legitimate interest in any new productions or filings with the Court. With
respect to filings with the Court, it would be unfair to deny Epic access to those materials for the
same reasons, described above, that it would be unfair to deny access to the class certification
materials. In addition, should the ongoing discovery yield new and relevant information prior to
judgment, Epic may seek to reopen the trial record so that the Court may take into consideration
       Case 4:20-cv-05640-YGR Document 808-4 Filed 08/20/21 Page 4 of 6

                                                                                                   3


such information. See AngioScore, Inc. v. TriReme Med., Inc., No. 12-cv-03393-YGR, 2015 WL
13376679, at *1 (N.D. Cal. Oct. 7, 2015) (Gonzalez Rogers, J.) (“A motion to reopen the trial
record is directed to the Court’s ‘sound discretion.’”) (quoting Zenith Radio Corp. v. Hazeltine
Research, Inc., 401 U.S. 321, 331 (1971)); see also Osborn v. Griffin, Nos. 2011-89 (WOB-
CJS), 2013-32 (WOB-CJS), 2016 WL 1092672, at *27 (E.D. Ky. Mar. 21, 2016) (granting
motion to re-open trial record); Rowen Petroleum Props., LLC v. Hollywood Tanning Sys., Inc.,
2013 WL 12303311, at *2 (D.N.J. Sept. 30, 2013) (same); Cty. of Oakland by Kuhn v. Vista
Disposal, Inc., 875 F. Supp. 410, 515 (E.D. Mich. 1995) (same).

                Even if relevant information were to come to light after judgment, Epic could
move to alter or amend the judgment, for relief from the judgment, or to supplement the record
on appeal. See AngioScore, Inc. v. TriReme Med., Inc., No. 12-cv-03393-YGR, 2016 WL
9107419, at *1 (N.D. Cal. Jan. 7, 2016) (Gonzalez Rogers, J.) (“[A] court may alter or amend a
judgment where . . . the moving party presents newly discovered or previously unavailable
evidence. . . . A district court enjoys considerable discretion in granting or denying a motion to
amend or alter a judgment under Rule 59(e).”); Solmitz v. United States, 640 F.2d 1089, 1091 n.1
(9th Cir. 1981) (“The decision whether to amend findings of fact or conclusions of law in light of
newly discovered evidence rests within the discretion of the district court.”); Lowry v. Barnhart,
329 F.3d 1019, 1024-25 (9th Cir. 2003) (The appellate court may “exercise inherent authority to
supplement the record in extraordinary cases”.).

                To be clear, Epic does not intend to pursue additional discovery at this time, or to
re-open and keep open the trial record perpetually. But to the extent such discovery occurs in the
class actions, Epic is entitled to receive it.

               Finally, Apple has acted inconsistently with its own position in at least two ways.

                 First, on March 19, 2021, Apple served a subpoena on Epic’s expert, Dr. David
Evans, in Epic v. Apple. Apple stated that it sought materials to impeach Dr. Evans at trial.
(ECF No. 403 at 2-3.) Magistrate Judge Hixson granted Apple’s motion to compel for this
purpose, instructing that “the search for impeachment evidence should be narrow and focused”,
and Epic produced those materials in advance of trial. (ECF No. 414 at 4.) Yet now, Apple has
demanded that Epic produce even more materials on behalf of Dr. Evans purportedly because
“[t]hese documents are relevant to Apple’s ongoing litigation in” the class actions. (2021.06.03
Letter from D. Swanson to G. Bornstein.) Dr. Evans is not a party to the class actions and did
not testify in the class actions, and Apple did not subpoena him as a third-party in the class
actions. Thus, Apple is relying on discovery served exclusively in the Epic case as a basis for
obtaining documents for use in the class actions, showing that Apple continues to consider the
matters coordinated. In any event, Epic has produced these documents on behalf of Dr. Evans.

                Second, on June 7, 2021, Apple subpoenaed The Messina Group, a consultant to
the Coalition for App Fairness, of which Epic is a founding member. This subpoena—although
served in the class actions and not in Epic v. Apple—is a transparent attempt by Apple to seek
discovery for Epic v. Apple, with little to no relevance to the class actions. The subpoena seeks
communications with Epic (RFP Nos. 3, 4); communications with Epic employees and
representatives—even mentioning one by name (RFP No. 5); documents concerning Project
Liberty, Epic’s retention of The Messina Group, and The Messina Group’s financial relationship
       Case 4:20-cv-05640-YGR Document 808-4 Filed 08/20/21 Page 5 of 6

                                                                                                     4


with Epic (RFP Nos. 6, 10); documents concerning The Messina Group’s advice to Epic (RFP
No. 7); documents concerning the subject matter of Epic v. Apple (RFP No. 9); organizational
charts of employees “that did any work related to EPIC” (RFP No. 11); communications with
Epic’s counsel (RFP No. 13); and communications with Epic’s experts (RFP No. 14). Apple
should not be permitted to seek discovery expressly directed at Epic, its counsel and its experts,
while at the same time preventing Epic from receiving discovery.

                Apple should promptly withdraw its objections and reaffirm that it will abide by
the Coordination Order going forward. Epic is available to meet and confer, but absent prompt
corrective action by Apple, Epic intends to raise the matter with the Court.

                                                             Sincerely,



                                                             s/ Gary A. Bornstein



Ethan Dettmer
GIBSON, DUNN & CRUTCHER LLP
edettmer@gibsondunn.com
AppleAppStoreDiscovery@gibsondunn.com

E. Joshua Rosenkranz
William F. Stute
ORRICK, HERRINGTON & SUTCLIFFE LLP
jrosenkranz@orrick.com
    wstute@orrick.com

Steve W. Berman
Ben Harrington
Robert F. Lopez
Shana E. Scarlett
Ben Siegel
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP
steve@hbsslaw.com
    benh@hbsslaw.com
       robl@hbsslaw.com
           shanas@hbsslaw.com
              bens@hbsslaw.com
                  tedw@hbsslaw.com
     Case 4:20-cv-05640-YGR Document 808-4 Filed 08/20/21 Page 6 of 6

                                                                        5


Mark C. Rifkin
Rachele R. Byrd
Matthew M. Guiney
Brittany N. DeJong
WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
rifkin@whafh.com
    byrd@whafh.com
       guiney@whafh.com
           dejong@whafh.com

BY EMAIL
